Citation Nr: 1335848	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-33 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an unspecified neurological disorder, other than headaches.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In April 2011, the Board remanded the claims for further development.  The case is now again before the Board for the purpose of appellate disposition.

The Board notes that a claim on appeal was originally characterized as service connection for an unspecified neurological disorder.  Because the Veteran indicated at his November 2007 hearing that he intended to the claim to include a headache disorder, it has been recharacterized into two separate issues: an unspecified neurological disorder, other than headaches, and a headache disorder.

The issue of service connection for an upper back/neck condition was also listed in the August 2007 Statement of the Case.  Service connection for an upper back/cervical disorder was granted by the RO in a December 2011 rating decision.  As such, this issue has been resolved and is not before the Board.  See 38 C.F.R. § 20.200 (2013); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for a left shoulder disorder was remanded in April 2011 for the sole purpose of issuing a Statement of the Case, which was accomplished in May 2011.  As an appeal of this issue has not been perfected, it is no longer before the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

All of the files within the Veteran's electronic Virtual VA file have been reviewed in conjunction with this claim.

The issues of service connection for a headache disorder and a right shoulder disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran is not shown to have chronic neurological disability, other than one manifested by headaches.


CONCLUSION OF LAW

The Veteran does not have a neurological disability, other than one manifested by headaches, due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in June 2006 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  The case was most recently readjudicated in December 2011.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order.

As noted, in April 2011 the claim was remanded for additional development.  The RO sent the Veteran a July 2011 correspondence requesting any additional treatment records pertinent to the claim, and in October 2011 the Veteran was afforded a VA neurological examination.  The report of the examination has been associated with the claims file.  

The Board therefore finds that all necessary evidence has been acquired, there has been substantial compliance with the remand directives, fulfilling the duty to assist, and the case is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  

The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Analysis

The Veteran contends that he has an unspecified neurological disorder that was incurred in service or is etiologically related to an in-service injury.  The Veteran asserts in written statements and in his testimony at his November 2007 hearing that, in 1974, he fell off a truck, injuring his back and neck, causing his spine to shift, putting pressure on his nervous system and causing him to have a chronic neurological/headache condition.  He states that he often has severe headaches that last 3-4 hours but does not usually seek medical treatment for them.

The Veteran's service treatment records show that, in August 1974, he fell off a truck and incurred abrasions on both knees, his left shoulder and right forearm.  The Veteran also reported having pain in his right arm and right foot/ankle.  His knees and left shoulder were noted to have a full range of motion.  The abraded areas were dressed and treated with topical ointment.  

The service treatment records are otherwise silent for any complaints or findings related to an injury involving the head, head pain, headaches or a neurological condition.  

The private treatment records show that, in October 2001, the Veteran reported to the emergency room complaining of pain in the left side of his neck and head.  He reported having been previously seen by multiple doctors and neurologists.  The Veteran was diagnosed with headache.  He was treated later in that month by his physician for headaches, which he described as a constant pressure over the occipital and orbital regions.  He stated that these headaches occurred 1-2 times per week, were aggravated by activity, and were relieved with aspirin.  The treating physician stated that the pain could be related to myofascial pain syndrome, for which the Veteran had an approximately 10 year history, or facet joint arthritis.  

In November 2001, the Veteran was treated for myofascial pain in the cervical spine and headaches, and later in that month, he was treated for chronic cervical myofascial pain associated with cervical spondylosis, with no indication of any associated neurological problems.

In November 2005, the Veteran received chiropractic treatment for pain in multiple areas, including pain involving the head.  The Veteran's chiropractor submitted February 2008 and November 2008 letters stating that the injury the Veteran experienced in service caused a "shock to the entire spine" which over time led to his current neck, shoulder, and back pain and headaches.

In October 2011, the Veteran was afforded a VA neurological examination.  The examining physician reviewed the claims file and discussed the Veteran's in-service injury of falling off a truck and his post-service medical history.  

The VA examiner stated that the Veteran reported having been seen by neurologists in the past and told that there were no neurological issues.  The examiner ultimately found that the Veteran had no neurological issues or nerve damage.

The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has or at any time during the appeal had a neurological disorder.  

Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, medical evidence indicates that the Veteran does not have a neurological disorder, there is no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

Although the Veteran has complained of and been medically treated for headaches in the past, there is no evidence indicating that these symptoms are associated with any underlying neurological disease.  

In this case, the pathology which has been claimed and is currently on appeal, is that of a neurological disorder, which the Veteran reports as being manifested by symptoms such as head pain.  

The separate issue of service connection for a headache disorder is still on appeal and has been remanded for further development.  

However, there is currently no showing that the Veteran has at any time been diagnosed with a neurological disability or that any medical professional has indicated that his headaches were caused by a neurological disorder.  

In October 2011, the VA examiner, who provided a medical opinion based on a full review of the record and an in-person examination of the Veteran, found no evidence of a current neurological disorder, and this opinion is accepted as fully persuasive evidence on the current disability question.   See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.).
 
The only evidence indicating that the Veteran may have a neurological condition are the lay statements presented  by the Veteran himself.  

To the extent that these assertions are advanced to establish a current diagnosis of a neurological disorder, such evidence provides no basis for allowance of the claim.  

The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, such as symptoms of pain.  A questions of medical diagnosis for a neurological disorder is within the province of medical professionals and cannot be assigned based solely on lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as regarding whether the Veteran currently has a neurological disorder have limited probative value.

For all the foregoing reasons, the claim of service connection for an unspecified neurological disorder, other than one manifested by headaches, must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

The claim of service connection for an unspecified neurological disorder, other than one manifested by headaches, is denied.


REMAND

The Veteran asserts that he has a right shoulder condition and a headache disorder that were either caused by an in-service injury or are secondary to his service-connected lumbar and cervical spine disorders.

The Veteran was afforded a VA shoulder examination in October 2011 in order to determine the current nature and likely etiology of the claimed right shoulder disorder.  The examiner diagnosed the Veteran with degenerative arthritis of the shoulders and opined that the right shoulder condition was less likely than not related to his in-service injury to his T-12 vertebra or caused by his service-connected low back syndrome with degenerative changes.  The examiner did not, however, discuss whether the right shoulder disorder was aggravated by a service-connected disability.  

The examiner also provided the Veteran with a VA neurological examination in October 2011.  The examination, however, did not include a discussion of the Veteran's history of headaches or whether the Veteran had any headache disorder that was caused or aggravated by a service-connected spine disorder.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above that existing prior to the aggravation.  Id.  

In this case, the Veteran's chiropractor at Thiele Chiropractic has asserted that the shoulder and headache disorders have been affected by his spine disorder, and the Veteran has described his spine disorder as being the cause of pain and incapacitation in other parts of his body, including his neck, head and shoulders.

The October 2011 examiner did not address the issue of whether the Veteran's claimed disorder was aggravated by his service-connected disabilities.  The question of aggravation is an integral part of a secondary service connection claim, and the absence of an answer to this question requires remand.  See 38 C.F.R. § 3.310(b); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, the examiner did not address the etiology of the Veteran's headache symptoms or discuss any possible etiology for these symptoms other than a neurological disorder.  Therefore, an additional medical opinion is needed to enable the proper adjudication of the claim.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order have him identify all treatment he has received for his claimed right shoulder condition and headache disorder since service.  Based on his response, the RO should attempt to secure any copies of all outstanding records from each identified treatment source, including Thiele Chiropractic, and associated them with the record.  If any records cannot be obtained, the RO must specifically document the attempt that was made to locate them and explain in writing why further attempts would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  

2.  The RO then should return the claims file to the VA examiner who conducted the October 2011 examinations and request that she prepare an addendum to the examination report which addresses the following:

(a) What is the current diagnosis pertaining to the claimed head pains or a headache disorder?  Please include a discussion of the Veteran's past complaints and treatment for head pain and the likely causes of these symptoms.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current headache disorder had its clinical onset during service or otherwise is related to an injury or other event of the Veteran's period of active service?  

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current headache disorder was caused or aggravated (permanently worsened beyond the natural progression) by the service-connected upper back/cervical spine disability or his service-connected low back syndrome with degenerative changes of the lumbar spine?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(d) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a right shoulder disability that was caused or aggravated (permanently worsened beyond the natural progression) by either the Veteran's service-connected upper back/cervical disorder or his service-connected low back syndrome with degenerative changes of the lumbar spine?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must be provided access to the claims folder, Virtual VA, and a copy of this remand.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examining physician must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  The Veteran may also be scheduled for another VA examination if this is deemed necessary by the examiner.

If the examiner who conducted the October 2011 VA examination is not available, the record should be forwarded to a suitable substitute.  If it is concluded that a new examination is indicated, the Veteran should be scheduled for a new VA examination with an examiner who will address the question listed above.

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the requested development to the extent possible, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


